LEDERLE, District Judge.
Findings of Fact.
(1) This action was instituted by the Administrator of the Office of Price Administration, seeking an injunction and treble damages of some $22,000, predicated upon alleged violations of the Emergency Price Control Act and the Stabilization Act of 1942, as amended, 50 U.S.C.A.Appendix, §§ 901 et seq., 961 et seq., in connection with defendant’s sales of meat in this District within one year of institution of suit to purchasers for use or consumption in the course of trade or business, plaintiff claiming that such sales were for prices in excess of the maximum established by Revised Maximum Price Regulation 169. A preliminary injunction was issued as prayed for on April 1, 1946.
(2) At the request of defendant, the treble damage count was submitted to a jury, which, on this date, returned a verdict of no cause of action.
(3) Plaintiff has not proven that defendant sold the meat in question at prices in excess of the maximum established by the aforesaid regulation.
(4) Plaintiff has not proven any other violations by defendant of said Acts, or any regulations issued thereunder.
(5) Plaintiff has not proven any purpose or conduct on the part of defendant from which the court might infer that defendant is about to or will engage in any acts or practices which would violate such Acts or any remaining regulations thereunder.
Conclusions of Law.
1. The court has jurisdiction of this as an action to restrain alleged violations of said Acts and seeking, treble damages for alleged overcharges in the sale of meat in this District. 50 U.S.C.A.Appendix, § 925 (a), (c) and (e).
2. Where, as here, the Administrator of the Office of Price Administration has” not proven that defendant violated the Emergency Price Control Act and the Stabilization Act of 1942, as amended, by sale of meats at prices exceeding the maximum established by a regulation issued thereunder, or any other violations of said Acts, or any purpose or Conduct on the part of defendant from which the court might infer that defendant is about to or will engage in any acts or practices which would violate such Acts or any remaining regulations thereunder, the Administrator’s request for an injunction to restrain viola*598tions of such Acts should be denied, and the preliminary injunction dissolved. 50 U.S.C.A.Appendix, § 925(a).
3. Where, as here, a jury returns a verdict of no cause for action on the count of the Office of Price Administration Administrator’s complaint seeking treble damages, plaintiff is entitled to no damages. 50 U.S.C.A.Appendix, § 925(e).
4. Accordingly, a judgment is being entered simultaneously herewith providing as follows:
(a) That Count I of the complaint, which sought injunctive relief, be and it is hereby dismissed and the relief therein prayed for denied.
(b) That the preliminary injunction issued herein on April 1, 1946, be and it is hereby dissolved.
(c) That plaintiff recover nothing from the defendant on Count ITof the complaint, which sought treble damages.